                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

JOHN MICHAEL BUSH III,
                                               CASE NO. 2:18-CV-1283
       Petitioner,                             JUDGE ALGENON L. MARBLEY
                                               Magistrate Judge Chelsey M. Vascura
       v.

WARDEN, CHILLICOTHE
CORRECTIONAL INSTITUTION,

       Respondent.

                                     OPINION AND ORDER

       On February 21, 2019, the Magistrate Judge issued a Report and Recommendation

recommending that the Petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 be

dismissed. (ECF No. 10) Petitioner has filed an Objection to the Magistrate Judge’s Report and

Recommendation. (ECF No. 11) Pursuant to 28 U.S.C. § 636(b), this Court has conducted a de

novo review. For the reasons that follow, Petitioner’s Objection (ECF No. 11) is

OVERRULED. The Report and Recommendation (ECF No. 10) is ADOPTED and

AFFIRMED. This action is hereby DISMISSED.

       The Court DECLINES to issue a certificate of appealability.

       Petitioner challenges his convictions pursuant to his guilty plea in the Perry County Court

of Common Pleas on two counts of gross sexual imposition. He asserts that he was denied due

process and equal protection based on the trial court’s imposition of more than minimum

consecutive terms of incarceration, and that his sentence violates the Double Jeopardy Clause.

The Magistrate Judge recommended dismissal of both of the foregoing claims based on

Petitioner’s failure to establish cause for failing to present any issue of federal constitutional

magnitude to the state appellate court. Petitioner objects to that recommendation.
       As cause for this failure, Petitioner asserts the denial of the effective assistance of

appellate counsel. However, the ineffective assistance of appellate counsel cannot constitute

cause for a procedural default where, as here, the Petitioner failed to present that issue to the

state courts. Edwards v. Carpenter, 529 U.S. 446, 451-52 (2000). Therefore, for these reasons

and for the reasons addressed in the Magistrate Judge’s Report and Recommendation,

Petitioner’s Objection (ECF No. 11) is OVERRULED. The Report and Recommendation (ECF

No. 10) is ADOPTED and AFFIRMED. This action is hereby DISMISSED.

       Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts, the Court now considers whether to issue a certificate of appealability. “In

contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in federal

court holds no automatic right to appeal from an adverse decision by a district court.” Jordan v.

Fisher, –––U.S. ––––. ––––, 135 S.Ct. 2647, 2650 (2015); 28 U.S.C. § 2253(c)(1) (requiring a

habeas petitioner to obtain a certificate of appealability in order to appeal).

       When a claim has been denied on the merits, a certificate of appealability may issue only

if the petitioner “has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). To make a substantial showing of the denial of a constitutional right, a

petitioner must show “that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented were

‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n.4 (1983)). When a claim has been

denied on procedural grounds, a certificate of appealability may issue if the petitioner establishes

that jurists of reason would find it debatable whether the petition states a valid claim of the




                                                  2
denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling. Id.

       The Court is not persuaded that reasonable jurists would debate the dismissal of

Petitioner’s claims. The Court therefore DECLINES to issue a certificate of appealability.

       The Court certifies that the appeal would not be in good faith and that an application to

proceed in forma pauperis on appeal should be DENIED.

       IT IS SO ORDERED.

                                               s/Algenon L. Marbley_______________
                                               ALGENON L. MARBLEY
                                               UNITED STATES DISTRICT COURT

DATED: March 26, 2019




                                                   3
